Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 185, 191-197, 200-204, 212, 216-222, 224, 231, 237-242, 244-249, 256, 260-265, 267, 274-285, 293, 295, 297-304, 308-312, 316, 318-325, 329-336, 340-342, 346-348, and 352-359, as well as the species election of the anti-TIGIT antibody CDRs recited in parts (a)-(e) of claim 185, in the reply filed on 07/27/2021 is acknowledged.

Claims 185, 191-197, 200-204, 207, 210-212, 216-222, 224, 226, 229-231, 237-242, 244-249, 251, 254-256, 260-265, 267, 269 and 272-360 are pending.
Claims 207, 210, 211, 226, 229, 230, 251, 254, 255, 269, 272, 273, 286-292, 294, 296, 305-307, 313-315, 317, 326-328, 337-339, 343-345, 349-351, and 360 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2021.
Claims 231, 237-242, 244-249, 256, 260-265, and 267 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2021.
Claims 185, 191-197, 200-204, 212, 216-222, 224, 274-285, 293, 295, 297-304, 308-312, 316, 318-325, 329-336, 340-342, 346-348, and 352-359 are under examination on the merits.

Claim Rejections
35 U.S.C. 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 274-285, 318-325, 331-336, 346-348, and 352-359 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant’s attention is directed to the February 2018 USPTO Memorandum, subject: “Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials,” hereafter referred to the “Memo.”

I.	Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the ‘newly characterized antigen’ test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

II.	Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

Claims 274-285, 331-336, and 352-359 are drawn to an anti-human TIGIT antibody that binds an epitope on human TIGIT that comprises Phe81 and Lys82, such as an epitope comprising the sequence ICNADLGWHISPSFK (SEQ ID NO: 258). Based upon the Memo, it is submitted that adequate description of an antigen to which an antibody binds is not sufficient to adequately describe the genus of antibodies specific for said antigen. As such the adequate 
Claims 318-325 and 346-348 are included in the rejection of the claims under 35 U.S.C. 112(a), because the claims encompass a genus of afucosylated anti-human TIGIT antibodies that have a binding affinity (Kd) for human TIGIT of less than 5 nM. At Table 1, the specification discloses multiple anti-human TIGIT antibodies that have a Kd for human TIGIT of less than 5 nM; however in view of this disclosure it is submitted that the specification does not provide adequate written description for the entire claimed genus, because one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which light and heavy chain CDR sequences (and combinations of said CDR sequences) give rise to antibody molecules that have a Kd for human TIGIT of less than 5 nM. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed multiple 
Furthermore Applicant has not disclosed relevant, identifying characteristics of CDR region amino acid sequences (or combinations thereof) that confer upon an antibody the ability to bind human TIGIT with a Kd of less than 5 nM. Absent a description of the at least minimal structural features correlating with a functional ability to bind human TIGIT with a Kd of less than 5 nM which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which heavy and light chain CDR amino acid sequences (or combinations thereof) may be combined such that the resultant heavy and light chain variable regions comprise six CDRs that confer the ability to bind human TIGIT with a Kd of less than 5 nM.
Although screening techniques can be used to isolate antibodies that possess the ability to bind human TIGIT with a Kd of less than 5 nM, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Accordingly given the lack of particularity with which the claimed antibodies are described in the specification, it is submitted that the skilled artisan could not immediately 

	
35 U.S.C 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 297-304, 308-311, 318-325, 340-342, 346-348, and 352-359 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grogan et al. (US PG PUB 2017/0088613, publication date: 03/30/2017, in IDS from 02/13/2020).
Grogan et al. disclose anti-TIGIT antibodies, including anti-TIGIT antibodies that bind to human TIGIT, see [0001] and [0008]. At [0025], Grogan et al. disclose that antibodies of the invention may be of the IgG1 subclass. At [0028], Grogan et al. disclose that “[i]n another aspect, the invention features an immunoconjugate comprising any one of the antibodies described herein and an agent (e.g., a therapeutic agent, e.g., a cytotoxic agent).” At [0087], Grogan et al. disclose that antibodies of the invention may be bispecific antibodies. At [0029], 
It is noted that independent claims 297, 308, 340, and 352 recite that said anti-TIGIT antibody possesses the functional characteristic of binding TIGIT with an increased affinity to FcγRIIIa and bind with decreased affinity to FcγRIIa and FcγRIIb, compared to the same antibody that is not fucosylated. The Office does not have the facilities for examining and comparing Applicant’s products with those of the prior art as a means to establish that the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989). As such given that the instantly claimed anti-TIGIT antibody and that of Grogan et al. appear to be structurally identical, it is submitted that said functional characteristic is inherent to both the instantly claimed anti-TIGIT antibody and that of Grogan et al., and therefore said functional characteristic does not distinguish the instantly claimed anti-TIGIT antibody from that of Grogan et al.
Therefore all of the limitations of claims 297-304, 308-311, 318-325, 340-342, 346-348, and 352-359 are met by the disclosure of Grogan et al.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 297-304, 308-312, 318-325, 340-342, 346-348, and 352-359 are rejected under 35 U.S.C. 103 as being unpatentable over Grogan et al. (US PG PUB 2017/0088613, publication date: 03/30/2017, in IDS from 02/13/2020) in view of Alley et al. (WO 2009/135181, international publication date: 05/11/2009, in IDS from 02/10/2020).
Grogan et al. teach anti-TIGIT antibodies, including anti-TIGIT antibodies that bind to human TIGIT, see [0001] and [0008]. At [0025], Grogan et al. teach that antibodies of the invention may be of the IgG1 subclass. At [0028], Grogan et al. teach that “[i]n another aspect, the invention features an immunoconjugate comprising any one of the antibodies described herein and an agent (e.g., a therapeutic agent, e.g., a cytotoxic agent).” At [0087], Grogan et al. teach that antibodies of the invention may be bispecific antibodies. At [0029], Grogan et al. teach 
It is noted that independent claims 297, 308, 340, and 352 recite that said anti-TIGIT antibody possesses the functional characteristic of binding TIGIT with an increased affinity to FcγRIIIa and bind with decreased affinity to FcγRIIa and FcγRIIb, compared to the same antibody that is not fucosylated. The Office does not have the facilities for examining and comparing Applicant’s products with those of the prior art as a means to establish that the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989). As such given that the instantly claimed anti-TIGIT antibody and that of Grogan et al. appear to be structurally identical, it is submitted that said functional characteristic is inherent to both the instantly claimed anti-TIGIT antibody and that of Grogan et al., and therefore said functional characteristic does not distinguish the instantly claimed anti-TIGIT antibody from that of Grogan et al.
Although Grogan et al. teach afucosylated anti-human TIGIT antibodies, Grogan et al. do not teach a method of producing afucosylated antibodies that bind TIGIT, comprising culturing a host cell that expresses an antibody that binds human TIGIT in the presence of a fucose analogue under conditions suitable for producing afucosylated antibodies, wherein the antibody is an IgG1 antibody, and wherein the afucosylated antibody binds with increased affinity to FcγRIIa and binds with decreased affinity to FcγRIla and FcγRIIb, compared to the same antibody that is not afucosylated. This deficiency is remedied by Alley et al.
At [0009], Alley et al. teach “methods and compositions for preparing antibodies and antibody derivatives with reduced core fucosylation. The methods and compositions are premised in part on the unexpected results presented in the Examples showing that culturing host cells, expressing an antibody or antibody derivative, in the presence of a fucose analog (having formula I, II, III, IV, V or VI) produces an antibody having reduced core fucosylation (i.e., reduced fucosylation of N-acetylglucosamine of the complex N-glycoside-linked sugar chains 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Grogan et al. and Alley et al. to develop a method of producing afucosylated antibodies that bind TIGIT, comprising culturing a host cell that expresses an antibody that binds human TIGIT in the presence of a fucose analogue under conditions suitable for producing afucosylated antibodies, wherein the antibody is an IgG1 antibody, and wherein the afucosylated antibody binds with increased affinity to FcγRIIa and binds with decreased affinity to FcγRIla and FcγRIIb, compared to the same antibody that is not afucosylated. One of ordinary skill in the art would have been motivated to do so, because Grogan et al. teach afucosylated anti-human TIGIT antibodies. Furthermore one of ordinary skill in the art would appreciate that functional, afucosylated anti-human TIGIT antibodies of Grogan et al. may be prepared using the methods of Alley et al.
Claim 312 also recites that said anti-TIGIT antibody possesses the functional characteristic of binding TIGIT with an increased affinity to FcγRIIIa and bind with decreased affinity to FcγRIIa and FcγRIIb, compared to the same antibody that is not fucosylated. The Office does not have the facilities for examining and comparing Applicant’s products with those of the prior art as a means to establish that the products of the prior art possess the same material, structural, and functional characteristics as the instantly claimed antibodies. In the absence of evidence to the contrary, the burden is on Applicant to prove that the products to which the claims are directed are different than those taught by the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent 
	Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Nonstatutory Double Patenting
Claims 185, 191, 194-197, and 201-204 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-80 of copending Application No. 17/082,586 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, because both sets of claims encompass anti-human TIGIT antibodies comprising identical heavy and light chain CDRs.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 185, 191, 193-197, 201-204, 212, 216, 218-222, 293, 295, 297-304, 308-311, 316, 318-325, 329, 330, 340-342, 346-348, and 352-359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-72 and 75-80 of copending Application No. 17/082,586 in view of Grogan et al. (US PG PUB 2017/0088613, publication date: 03/30/2017, in IDS from 02/13/2020).
prima facie obvious to prepare the anti-human TIGIT antibodies of copending Application No. 17/082,586 in an afucosylated form, because afucosylated anti-human TIGIT antibodies may have improved ADCC function compared to fucosylated anti-human TIGIT antibodies.
It is noted that independent claims 297, 308, 340, and 352 recite that said anti-human TIGIT antibody possesses the functional characteristic of binding TIGIT with an increased affinity to FcγRIIIa and bind with decreased affinity to FcγRIIa and FcγRIIb, compared to the same antibody that is not fucosylated. The Office does not have the facilities for examining and comparing Applicant’s products with those of the prior art as a means to establish that the products of the prior art possess the same material, structural, and functional characteristics as the instantly claimed antibodies. In the absence of evidence to the contrary, the burden is on Applicant to prove that the products to which the claims are directed are different than those taught by the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989). As such given that the instantly claimed anti-human TIGIT antibody and that of copending Application No. 17/082,586 in view of Grogan et al. appear to be structurally identical, it is submitted that said functional characteristic is inherent to both the instantly claimed anti-human TIGIT antibody and that of copending Application No. 17/082,586 in view of Grogan et al., and therefore said functional characteristic does not distinguish the instantly claimed anti-human TIGIT antibody from that of copending Application No. 17/082,586 in view of Grogan et al.
With respect to independent claims 318 and 346, absent evidence to the contrary, it is assumed that the anti-human TIGIT antibody of claim 185 meets the limitation of an antibody D of less than 5 nM. Therefore the anti-human TIGIT antibody of copending Application No. 17/082,586 in view of Grogan et al. would meet the limitation of an afucosylated anti-human TIGIT an antibody that binds human TIGIT with a KD of less than 5 nM.
This is a provisional nonstatutory double patenting rejection.

Claims 185, 191, 193-197, 201-204, 212, 216, 218-222, 224, 293, 295, 297-304, 308-312, 318-325, 329, 330, 340-342, 346-348, and 352-359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-72 and 75-80 of copending Application No. 17/082,586 in view of Grogan et al. (US PG PUB 2017/0088613, publication date: 03/30/2017, in IDS from 02/13/2020) and Alley et al. (WO 2009/135181, international publication date: 05/11/2009, in IDS from 02/10/2020).
The claims of copending Application No. 17/082,586 encompass anti-human TIGIT antibodies comprising heavy and light chain CDRs that are identical to those comprised within the instantly claimed anti-human TIGIT antibodies. Furthermore Grogan et al. teach anti-TIGIT antibodies, including anti-TIGIT antibodies that bind to human TIGIT, see [0001] and [0008]. At [0025], Grogan et al. teach that antibodies of the invention may be of the IgG1 subclass. At [0028], Grogan et al. teach that “[i]n another aspect, the invention features an immunoconjugate comprising any one of the antibodies described herein and an agent (e.g., a therapeutic agent, e.g., a cytotoxic agent).” At [0087], Grogan et al. teach that antibodies of the invention may be bispecific antibodies. At [0029], Grogan et al. teach that “[i]n another aspect, the invention features a composition comprising an antibody described herein. In some embodiments, the composition further comprises a pharmaceutically acceptable carrier, excipient, or diluent.” At prima facie obvious to prepare the anti-human TIGIT antibodies of copending Application No. 17/082,586 in an afucosylated form, because afucosylated anti-human TIGIT antibodies may have improved ADCC function compared to fucosylated anti-human TIGIT antibodies.
It is noted that independent claims 297, 308, 340, and 352 recite that said anti-human TIGIT antibody possesses the functional characteristic of binding TIGIT with an increased affinity to FcγRIIIa and bind with decreased affinity to FcγRIIa and FcγRIIb, compared to the same antibody that is not fucosylated. The Office does not have the facilities for examining and comparing Applicant’s products with those of the prior art as a means to establish that the products of the prior art possess the same material, structural, and functional characteristics as the instantly claimed antibodies. In the absence of evidence to the contrary, the burden is on 
With respect to independent claims 318 and 346, absent evidence to the contrary, it is assumed that the anti-human TIGIT antibody of claim 185 meets the limitation of an antibody that binds human TIGIT with a KD of less than 5 nM. Therefore the anti-human TIGIT antibody of copending Application No. 17/082,586 in view of Grogan et al. would meet the limitation of an afucosylated anti-human TIGIT an antibody that binds human TIGIT with a KD of less than 5 nM.
At [0009], Alley et al. teach “methods and compositions for preparing antibodies and antibody derivatives with reduced core fucosylation. The methods and compositions are premised in part on the unexpected results presented in the Examples showing that culturing host cells, expressing an antibody or antibody derivative, in the presence of a fucose analog (having formula I, II, III, IV, V or VI) produces an antibody having reduced core fucosylation (i.e., reduced fucosylation of N-acetylglucosamine of the complex N-glycoside-linked sugar chains bound to the Fc region through the N-acetylglucosamine of the reducing terminal of the sugar chains).” Given that functional, afucosylated anti-human TIGIT antibodies may be prepared prima facie obvious to prepare the anti-human TIGIT antibodies of copending Application No. 17/082,586 in view of Grogan et al. in an afucosylated form using the methods of Alley et al. 
Claim 312 also recites that said anti-TIGIT antibody possesses the functional characteristic of binding TIGIT with an increased affinity to FcγRIIIa and bind with decreased affinity to FcγRIIa and FcγRIIb, compared to the same antibody that is not fucosylated. The Office does not have the facilities for examining and comparing Applicant’s products with those of the prior art as a means to establish that the products of the prior art possess the same material, structural, and functional characteristics as the instantly claimed antibodies. In the absence of evidence to the contrary, the burden is on Applicant to prove that the products to which the claims are directed are different than those taught by the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989). As such given that the instantly claimed anti-human TIGIT antibody and that of copending Application No. 17/082,586 in view of Grogan et al. and Alley et al. appear to be structurally identical, it is submitted that said functional characteristic is inherent to both the instantly claimed anti-human TIGIT antibody and that of copending Application No. 17/082,586 in view of Grogan et al. and Alley et al., and therefore said functional characteristic does not distinguish the instantly claimed anti-human TIGIT antibody from that of copending Application No. 17/082,586 in view of Grogan et al. and Alley et al.
This is a provisional nonstatutory double patenting rejection.

Claims 185, 191, 192, 194-197, 200-204, and 217 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-72 and 75-80 of 17/082,586 in view of Snyder et al. (US PG PUB 2017/0051061, publication date: 02/23/2017).
Both the instant claims and those of copending Application No. 17/082,586 encompass anti-human TIGIT antibodies comprising identical heavy and light chain CDRs. At [0819], Snyder et al. teach the VSTB174 antibody, which comprises an IgG1 Fc region, see SEQ ID NO: 61 of Snyder et al., and an IgG1 kappa constant region, see SEQ ID NO: 56 of Snyder et al. One of ordinary skill in the art would have been motivated to prepare a full length antibody that comprises 1) the anti-human TIGIT heavy and light chain variable regions of copending Application No. 17/082,586, for example, the anti-human TIGIT heavy and light chain variable regions of SEQ ID NO(s): 55 and 64, respectively, and 2) the IgG1 Fc region and IgG1 kappa constant region of Snyder et al. One of ordinary skill in the art would have been motivated to do so, because the resultant full length anti-human TIGIT antibody would be useful for routine laboratory purposes, such as isolating TIGIT-expressing cells. Furthermore based upon sequence analysis, it appears that a heavy chain that comprises the anti-human TIGIT heavy chain variable region of SEQ ID NO: 55 and the IgG1 Fc region of Snyder et al. shares 100% sequence homology with the instant SEQ ID NO: 260. Also based upon sequence analysis, it appears that a light chain that comprises the anti-human TIGIT light chain variable region of SEQ ID NO: 64 and the IgG1 kappa constant region of Snyder et al. shares 100% sequence homology with the instant SEQ ID NO: 274. Claim 200 is also included in the instant nonstatutory double patenting rejection, because for convenience in antibody production, it would be prima facie obvious to maintain the full length anti-human TIGIT antibody of copending Application No. 17/082,586 and Snyder et al. as a polynucleotide.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642